EXHIBIT Intellectual Property Transfer and License Agreement THIS INTELLECTUAL PROPERTY TRANSFER AND LICENSE AGREEMENT (the "Agreement") is made as of March 31, 2008 (the "Effective Date"), by and between KRONOS ADVANCED TECHNOLOGIES, INC., a Nevada corporation with a principal address at 464 Common Street, Suite 301, Belmont, MA 98052 ("Kronos") and TESSERA TECHNOLOGIES, INC., a Delaware corporation having a principal address at 3099 Orchard Drive, San Jose, CA 95134 ("Tessera"). 1. DEFINITIONS 1.1"Additional Patent Rights" means the Patent Rights listed on Exhibit B. 1.2"Affiliate" means an entity that, directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with Tessera or Kronos.
